Citation Nr: 1040443	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which, in pertinent part, denied service connection for a right 
hand and arm injury.  The RO in Newark, New Jersey, currently 
retains jurisdiction of the Veteran's claim.

The Veteran testified at a Board hearing at the RO in Newark, New 
Jersey, before the undersigned Veteran's Law Judge in January 
2006.  A transcript of that hearing is of record.

In July 2006, March 2008, and January 2010 the Board remanded the 
Veteran's claim of service connection for a right hand and arm 
disability for additional development.  

An August 2010 rating decision granted service connection for 
right glenohumeral (shoulder) osteoarthritis, mild (claimed as 
right hand, right arm disability), with a 0 percent evaluation 
effective December 13, 2002, and a 20 percent evaluation, 
effective December 29, 2009.  Because the Veteran has been 
granted the full benefit he sought, his claim of service 
connection for a right arm disability is no longer on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the current 
issue on appeal has been recharacterized to comport to the 
evidence of record.  


FINDING OF FACT

A preponderance of the competent evidence is against a finding 
that the current right hand disability is related to service.  



CONCLUSION OF LAW

The criteria for service connection for a right hand disability 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2004 and post-adjudication notice by letters 
dated in January 2007, July 2008, and January 2010.  The pre and 
post adjudication notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim, and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.

No new disability rating or effective date for award of benefits 
will be assigned as the claim for service connection is denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran an 
adequate medical examination and opinion regarding the nature and 
etiology of his claimed disability.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Analysis

The Veteran seeks service connection for a right hand disability.  
He testified that he injured his right hand and arm when he fell 
off an airplane wing at Charleston Air Force Base, South 
Carolina, in 1974.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the date 
of separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, notwithstanding 
there is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has a right hand disability.  A May 1999 VA 
treatment record notes that the Veteran complained of right arm 
weakness and that his grip is worsening.  An impression of 
chronic pain was given.  A June 2007 VA examination report notes 
that an assessment of right hand sprain/strain was given.  A 
December 2009 VA examination report notes that medical imaging of 
the right hand revealed impressions of no acute fracture or 
dislocation, mild osteoarthritis, first metacarpal phalangeal, 
and cyst versus chondral lesion head of the third metacarpal and 
second metacarpal.  

A September 1974 STR notes that the Veteran had trauma to his 
right hand, and that the Veteran fell and has pain over his 
metacarpophalangeal (MCP) joints.  Negative x-rays.  At his 
January 2006 hearing the Veteran testified that he crushed his 
hand during his fall in service.  The Veteran is competent to 
report symptoms such as pain.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (finding a Veteran competent to testify to 
symptomatology capable of lay observation).  The Board also finds 
the Veteran's testimony that he experienced pain during service 
to be credible.  

As the record shows a current right hand disability and a right 
hand injury during service, the determinative issue is whether 
these are related.  

A June 2007 VA examination notes that the examiner saw no 
evidence of a shoulder or hand injury while the Veteran was in 
service, so he does not feel that his current right shoulder and 
hand injuries are related to his military service.  Because the 
June 2007 VA examiner based his opinion on an incorrect factual 
basis regarding whether the Veteran fell and injured his right 
hand and arm during service the Board finds that the June 2007 VA 
examination report is not competent medical evidence and has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual premise 
is not probative). 

A VA examination was conducted in December 2009.  The examiner 
indicated a review the Veteran's claim file.  The Veteran 
reported right hand pain which began in 1974.  Following a 
physical examination, the examiner opined that the Veteran's 
right hand condition is not at least as likely as not related to 
service.  The rationale for this opinion was that the Veteran's 
bilateral hand radiological studies are essentially symmetric and 
there were negative x-rays at the time of the 1974 service 
injury.  His right hand condition is more likely related to the 
natural aging process.  

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his right hand disability is 
related to his in-service injury.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his claimed right hand disability and his views are 
of no probative value.  And, even if his opinion, including a 
claimed continuity of symptomology, was entitled to be accorded 
some probative value, it is far outweighed by the opinion 
provided by the December 2009 VA medical professional who 
thoroughly discussed the evidence of record and the etiology of 
the Veteran's claimed right hand disability and found that the 
claimed disability is not related to his service, but rather to 
the natural aging process.  See Jandreau, 492 F.3d at 1372.  A 
competent medical expert makes this opinion and the Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The first contemporaneous medical evidence of any arthritis of 
the right hand is well after the one-year presumptive period from 
discharge from service; thus, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a 
right hand disability; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 57-
58.


ORDER

Entitlement to service connection for a right hand disability is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


